UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


ADEL HAMLILY,
     Petitioner,
            v.                           Civil Action No. 05-0763 (JDB)
BARACK OBAMA, et al.,
     Respondents.


WALEED SAEED BN SAEED ZAID, et al.,
     Petitioners,
            v.                           Civil Action No. 05-1646 (JDB)
BARACK OBAMA, et al.,
     Respondents.


ABDUL HAMID ABDUL SALAM
AL-GHIZZAWI,
     Petitioner,
            v.                           Civil Action No. 05-2378 (JDB)
BARACK OBAMA, et al.,
     Respondents.


MOAMMAR BADAWI DOKHAN,
     Petitioner,
                                         Civil Action No. 08-0987 (JDB)
            v.
BARACK OBAMA, et al.,
     Respondents.

SHAWALI KHAN,
     Petitioner,
            v.                           Civil Action No. 08-1101 (JDB)
BARACK OBAMA, et al.,
     Respondents.
 MUIEEN ADEEN JAMAL ADEEN ABD AL
 F. ABD AL SATTAR
         Petitioner,
                                                             Civil Action No. 08-1236 (JDB)
                v.
 BARACK OBAMA, et al.,
         Respondents.


                                             ORDER

       Through respondents' March 13, 2009 memorandum, "the Government refined its

position with respect to its authority to detain those persons who are now being held at

Guantanamo Bay." Resp'ts' Mem. at 1; see Hamlily v. Obama, Civ.A.No. 05-0763 (dkt. ent.

#175). Accordingly, petitioners in the above-captioned cases shall have the opportunity to

respond to the Government's memorandum and likewise to refine their positions on the scope of

the Government's detention authority relative to those persons held at Guantanamo Bay. In the

interest of judicial efficiency and to avoid delays in these proceedings, the Court encourages

petitioners to work cooperatively and, to the extent possible, to file a joint submission with the

Court. The Court will also set a tentative date for oral argument on this issue. This joint hearing

may be subject to change or cancellation by further order of the Court pending petitioners'

submissions.

       Therefore, it is hereby ORDERED that by not later than March 27, 2009, petitioners

shall respond to respondents' March 13, 2009 memorandum and submit any refinement of their

position on the appropriate scope of the Government's detention authority with respect to those

persons being held at Guantanamo Bay; it is further

       ORDERED that if three or more petitioners file a joint submission, then it shall be

limited to fifteen (15) pages in length. Individual submissions and joint submissions by two

                                                -2-
petitioners shall be limited to eight (8) pages in length; and it is further

        ORDERED that a joint hearing on the proper scope of the Government's detention

authority is tentatively set for April 8, 2009 at 2:00 p.m. in Courtroom 8.

        SO ORDERED.

                                                       /s/ John D. Bates
                                                       JOHN D. BATES
                                                   United States District Judge

Dated: March 16, 2009




                                                  -3-